Case: 13-11424   Date Filed: 02/04/2014   Page: 1 of 7


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-11424
                        Non-Argument Calendar
                      ________________________

                       Agency No. A075-440-130



DRISS ZERROUK,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (February 4, 2014)

Before WILSON, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-11424     Date Filed: 02/04/2014    Page: 2 of 7


      Driss Zerrouk, a 52-year-old native and citizen of Morocco, seeks review of

the Board of Immigration Appeals’ removal order, which denied his petition to

remove the conditions of his residence. Mr. Zerrouk first arrived in this country as

a nonimmigrant visitor in 1995, but following his 1997 marriage to a United States

citizen, his status was adjusted to that of a conditional permanent resident. When

his wife, Tammy Lewis, was murdered less than two years later, he petitioned to

remove the conditional basis of his residence. Several years later, the Department

of Homeland Security interviewed him regarding his petition, which it denied, and

thereafter initiated removal proceedings against him. After several hearings in his

removal proceedings, the Immigration Judge denied Mr. Zerrouk’s petition,

finding that he married to procure immigration benefits. The BIA adopted and

affirmed the IJ’s decision, which Mr. Zerrouk petitioned our court to review.

      In his petition for review, Mr. Zerrouk first argues that the BIA and the IJ

legally erred when, in determining whether his marriage was bona fide, each

considered and gave “great weight” to evidence of his conduct following his wife’s

murder. He also maintains that, in any case, substantial evidence did not support

the BIA’s final decision that he married for the purpose of obtaining an

immigration benefit.

      We generally only review the BIA’s final decision, but insofar as the BIA

adopts the IJ’s reasoning, as is the case here, we also review the IJ’s decision. Al


                                          2
              Case: 13-11424     Date Filed: 02/04/2014   Page: 3 of 7


Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). Legal determinations are

reviewed de novo. D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817 (11th Cir.

2004). However, factual determinations are reviewed under the substantial

evidence test, and we “must affirm the BIA’s decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar, 257 F.3d at 1283-84 (internal quotation marks omitted). “[T]he

mere fact that the record may support a contrary conclusion is not enough to justify

a reversal of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022,

1027 (11th Cir. 2004). In other words, administrative findings of fact “are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.” 8 U.S.C. § 1252(b)(4)(B).

      An alien who marries a United States citizen may be granted conditional

lawful permanent resident status. See 8 U.S.C. § 1186a(a)(1). Generally, within

90 days of the 2-year anniversary of the grant of conditional residence, the alien

and his spouse must file a joint petition to remove the condition. See id. §§

1186a(c)(1), (d)(2); 8 C.F.R. § 1216.2. However, an alien whose spouse dies

before the expiration of this period is exempted from the “joint” filing requirement,

and may petition individually. In re Rose, 25 I.&N. Dec. 181, 183 (BIA 2010). If

the Attorney General makes a favorable determination after reviewing the petition

and conducting an interview, the conditional basis of the permanent residence


                                           3
               Case: 13-11424     Date Filed: 02/04/2014    Page: 4 of 7


status is removed. See 8 U.S.C. § 1186a(c)(3)(B). But if the Attorney General

finds that “the qualifying marriage . . . was entered into for the purpose of

procuring the alien’s admission as an immigrant,” the Attorney General must

terminate the alien’s permanent resident status. See § 1186a(b)(1)(A).

      An alien whose permanent resident status is terminated may have that

decision reviewed in removal proceedings. See § 1186a(c)(3)(D). In those

proceedings, the burden is on the Government to demonstrate by a preponderance

of the evidence that “the facts and information . . . alleged in the petition are not

true with respect to the qualifying marriage.” See id. The proper inquiry is

whether the parties intended to establish a life together at the time they were

married. In re McKee, 17 I.&N. Dec. 332, 334 (BIA 1980). In considering

whether an alien entered into a qualifying marriage in good faith, the BIA shall

consider evidence such as a lease showing joint tenancy of a residence,

documentation showing the commingling of finances, or affidavits of third parties

regarding the bona fides of the relationship. 8 C.F.R. § 1216.4(a)(5). Notably, the

conduct of the parties after marriage may be relevant in determining their intent at

the time of marriage. In re Phillis, 15 I.&N. Dec. 385, 387 (BIA 1975).

      Mr. Zerrouk first argues that the BIA and IJ legally erred when each

considered evidence of his conduct after his wife was killed to support the

conclusion that his marriage was not bona fide. Although the focus in this context


                                           4
               Case: 13-11424     Date Filed: 02/04/2014    Page: 5 of 7


is on the intent of the alien and his spouse at the inception of the marriage, the BIA

has held that the parties’ conduct after the marriage is relevant. In re Phillis, 15

I.&N. Dec. at 387. Consequently, the BIA and IJ were not precluded from

considering Mr. Zerrouk’s conduct after Ms. Lewis’s death in determining whether

his marriage was bona fide.

      Next, Mr. Zerrouk argues that substantial evidence does not support the

BIA’s and IJ’s conclusion that he married Ms. Lewis in order to procure

immigration benefits. Mr. Zerrouk presented evidence in his favor, such as the

testimonial evidence of two of Ms. Lewis’ relatives and documentary evidence of

several joint bank and credit card accounts and his cohabitation with his wife. The

IJ acknowledged this evidence, characterizing it as “extremely weighty.”

However, the IJ went on to note that the government established by a

preponderance of the evidence that the facts and information presented by Mr.

Zerrouk did not support the conclusion that his marriage was bona fide.

      In support of its decision, the IJ (as affirmed by the BIA) relied on the

evidence which demonstrated that Mr. Zerrouk and Ms. Lewis dated for two

months or less before being married and that he was ignorant of certain significant

personal details concerning Ms. Lewis’ personal life, such as the fact that she had

two very young children from a prior relationship, one of them likely born just

prior to meeting Mr. Zerrouk. The IJ noted that although Mr. Zerrouk and Ms.


                                           5
              Case: 13-11424      Date Filed: 02/04/2014   Page: 6 of 7


Lewis had joint bank and credit card accounts, there was no evidence that she ever

used these accounts herself.

      The IJ also found significant the facts surrounding the death of Ms. Lewis,

who was shot to death at a New Year’s Eve party by her former boyfriend and

father of her two children. Mr. Zerrouk did not attend the party because he had to

work, but learned about the shooting from Ms. Lewis’ sister. Mr. Zerrouk went to

the hospital but did not ask to view the body of his wife, who had already died.

The IJ also noted that Mr. Zerrouk did not ask for his wife’s wedding ring, did not

participate in the funeral arrangements or provide her burial clothes, did not attend

her wake, and only briefly attended her funeral. Mr. Zerrouk did not report his

wife’s death, but instead her death was reported by her sister, who listed Mr.

Zerrouk as the husband on the death certificate but provided a different address

than the marital address where Mr. Zerrouk said he and Ms. Lewis had lived. Mr.

Zerrouk testified that he gave his wife’s sister $4000 for the funeral arrangements,

but the IJ noted that he did not provide any corroborating evidence for this

payment. The IJ also found it important that Mr. Zerrouk did not attend the murder

trial, that no one told the authorities about Mr. Zerrouk, or that it was not even

mentioned during the murder trial that Ms. Lewis had a husband at the time of her

death. The IJ and BIA found unpersuasive Mr. Zerrouk’s explanations for his lack

of involvement in these events. Finally, the IJ was not persuaded by Mr. Zerrouk’s


                                           6
              Case: 13-11424     Date Filed: 02/04/2014    Page: 7 of 7


explanations for the inconsistences and discrepancies between the answers he

provided at his initial interview with the immigration officials on his petition to

remove the conditions on his residence and his testimony during his removal

proceedings. See Adefemi, 386 F.3d at 1027.

      Because substantial evidence supports the IJ and BIA’s decision that Mr.

Zerrouk did not enter his marriage in good faith and we cannot say that “any

reasonable adjudicator would be compelled to conclude to the contrary,” we find

no reversible error in the BIA’s affirmance of the IJ’s denial of Mr. Zerrouk’s

petition to remove the conditions on his residence and further order of removal.

See Al Najjar, 257 F.3d at 1283-84; 8 U.S.C. § 1252(b)(4)(B).

      PETITION DENIED.




                                           7